Case 1:19-cr-00351-VM Document 68 Filed 04/15/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

—e eee xX
UNITED STATES OF AMERICA, :
19 CR 351 (VM)
- against - : DECISION AND ORDER
ANTONIO MEDINA, :
Defendant. :
——_ ee ee xX

VICTOR MARRERO, United States District Judge.

On April 8, 2020, defendant Antonio Medina (“Medina”)
moved for temporary release on bail from the Metropolitan
Detention Center (“MDC”) pursuant to 18 U.S.C. Section
3142(1) (“Section 3142(1i)”). (See “Bail Application,” Dkt.
No. 62.) On April 13, 2020, the Government opposed the Bail
Application. (See “Government Opposition,” Dkt. No. 65.)
For the reasons explained below, the Court denies the Bail
Application.*

Section 3142(i) provides that a court may “permit the
temporary release of [a pretrial defendant], in the custody

of a United States marshal or another appropriate person,

to the extent that the judicial officer determines such

 

1 Medina requested a hearing on the Bail Application and submitted a
waiver of appearance allowing counsel to speak on his behalf (see Bail
Application; Waiver of Appearance, Dkt. No. 66). However, the Court
finds that a hearing is not necessary under these circumstances. The
parties’ briefing has provided a sufficient record for decision, and
the Court declines to reopen the initial bail hearing under 18 U.S.C.
Section 3142(f). See United States v. Livingston, No. 20 CR 52, 2020 WL
1853662, at *1, *1 n.1 (S.D.N.Y. Apr. 10, 2020).

1

 
Case 1:19-cr-00351-VM Document 68 Filed 04/15/20 Page 2 of 5

release to be necessary for preparation of the person's
defense or for another compelling reason.” Section 3142(i).
“In considering whether there is a compelling reason for a
defendant’s release under this provision, however, a court
must balance the reasons advanced for such release against
the risks that were previously identified and resulted in

an order of detention.” United States v. Chambers, No. 20

 

CR 135, 2020 WL 1530746, at *1 (S.D.N.Y. Mar. 31, 2020)
(internal quotation marks omitted).

Medina does not argue that temporary release is
necessary for preparation of his defense. Instead, he
argues that his diabetes and hypertension put him at
greater risk of negative complications from infection by
the coronavirus, which constitutes a compelling reason
justifying his temporary release. (See generally Bail
Application.) As Medina notes, multiple courts have found
that the combination of the COVID-19 pandemic and a
defendant’s serious medical conditions may be a compelling
reason counseling in favor of bail under the defendant’s

particular circumstances. See, e.g., United States v.

 

 

Perez, No. 19 CR 297, 2020 WL 1329225 (S.D.N.Y. Mar. 19,

2020). Medina thus requests that he be released to Arizona
Case 1:19-cr-00351-VM Document 68 Filed 04/15/20 Page 3 of 5

under home incarceration and electronic monitoring, among
other conditions of bail. (See Bail Application at 2, 9.)

The Government challenges that Medina has demonstrated
a sufficiently compelling reason for release and notes that
he is both a danger to the community and a flight risk.
(See generally Government Opposition.) It notes that at
Medina’s initial bail hearing, he faced a presumption that
no combination of conditions would reasonably assure his
appearance or the safety of the community because he was
charged with a crime carrying a maximum term of
imprisonment exceeding ten years. See 18 U.S.C. §
3142 (e) (3). The Government insists that Medina remains a
flight risk and danger to the community based on a variety
of prior misconduct. (See Government Opposition at 1-4.)

The Court agrees that Medina has not provided a
compelling reason for temporary release given the
Significant evidence that he remains a flight risk. In
particular, the Government has pointed to Medina’s failure
to comply with monitoring and reporting requirements
imposed in connection with a 2013 immigration case. Not
only did Medina apparently fail to regularly report to
authorities as reguired, he tampered with his ankle monitor

and remains a fugitive from Immigrations and Customs
Case 1:19-cr-00351-VM Document 68 Filed 04/15/20 Page 4of 5

Enforcement in 2020. (See id. at 2, 4.) Considering
Medina’s past frustration of monitoring conditions, the
substantial sentence he may face if convicted in this case,
and the complications that this pandemic presents for
pretrial supervision, the Court is persuaded that releasing
Medina from the MDC to Arizona would present a serious risk
of flight. Moreover, Medina has an extensive history of
criminal misconduct including a 1993 drug conviction that
resulted in a five-year sentence and a charge of falsely
claiming United States citizenship that resulted in his
prior removal from the country. (See id. at 1-4.) Medina’s
history of prior offenses and the substantial sentence he
faces for the narcotics trafficking activity charged in
this case both weigh in favor of detention. See United

States v. Jackson, 823 F.2d 4, 7 (2d Cir. 1987).

 

The Court is mindful that the current pandemic poses a
substantial threat to the health of inmates with serious
medical conditions across the country, and that this threat
may present a compelling reason warranting certain
defendants’ temporary release on bail. However, numerous
courts have nevertheless denied bail to defendants with
underlying health conditions where the risks that justified

the defendants’ initial detention continued to outweigh the
Case 1:19-cr-00351-VM Document 68 Filed 04/15/20 Page 5of5

risks that the coronavirus might pose for the defendants.

See, e.g., Chambers, 2020 WL 1530746, at *1 (denying bail

 

to defendant with asthma); United States v. Hamilton, No.

 

19 CR 54, 2020 WL 1323036, at *1-2 (E.D.N.Y. Mar. 20, 2020)
(denying bail to defendant with history of stroke and heart
attack). The Court is similarly not persuaded that Medina’s
health conditions amount to a compelling reason justifying
his release in light of the many considerations reflecting
that he remains both a danger and a flight risk.
Accordingly, for the reasons discussed above, it is
hereby ORDERED that the motion of defendant Antonio Medina
for temporary release on bail pursuant to 18 U.S.C. Section

3142(1) (Dkt. No. 62) is DENIED.

SO ORDERED.

Dated: New York, New York
15 April 2020

 

 

i ie
a aa f°
Victor Marrero
U8. Ged
